May 1, 2008

Cohen & Steers Capital Advisors, LLC

280 Park Avenue

New York, New York 10017

Re: Placement of Securities of Omega Healthcare Investors, Inc.

Dear Sirs:

This letter (the “Agreement”) confirms our agreement to retain Cohen & Steers
Capital Advisors, LLC (the “Placement Agent”) as our exclusive agent for a
period commencing on the date of this letter and terminating on May 15, 2008
unless extended by the parties, to introduce Omega Healthcare Investors, Inc., a
Maryland corporation (the “Company”), to certain investors as prospective
purchasers (the “Offer”) of up to 5,906,674 shares of the Company’s Common
Stock, par value $0.10 per share (the “Securities”) (assuming the maximum number
of Securities is issued and sold). The engagement described herein (i) may be
terminated by the Company at any time prior to the Closing (as defined below)
and (ii) shall be in accordance with applicable laws and pursuant to the
following procedures and terms and conditions:

 

1.

The Company will:

(a)       Cause the Company’s independent public accountants to address to the
Company and the Placement Agent and deliver to the Company, the Placement Agent
and the Purchasers (as such term is defined in each of the Purchase Agreements
dated the date hereof between the Company and the purchasers party thereto (the
“Purchase Agreements”)) (i) a letter or letters (which letters are frequently
referred to as “comfort letters”) dated the date hereof, and (ii) if so
requested by the Placement Agent, a “bring-down” letter delivered the date on
which the sale of Securities is consummated pursuant to the Purchase Agreements
(such date, the “Closing Date” and the time of such consummation on any such
Closing Date, a “Closing”), which, with respect to the letter referred to in
clause (i) above, will be substantially in the form attached hereto as Annex I,
and with respect to the letter or letters referred to in clause (ii) above, will
be in form and substance reasonably satisfactory to the Placement Agent.

(b)       On the Closing Date, cause outside counsel to the Company to deliver
opinions to the Placement Agent and the Purchasers substantially in the form of
Annex II hereto.

(c)       As soon as practicable after the Closing, subject to the Purchasers’
ownership satisfying the distribution requirements for listing, apply for
listing the Securities for trading on the New York Stock Exchange, Inc. (“NYSE”)
and will use its reasonable best efforts to obtain approval from the NYSE with
respect to such listing as soon as reasonably practicable within 30 days after
the Closing Date and, if such approval is not obtained within 30 days, to
continue to use its reasonable best efforts to obtain such approval as soon as
practicable thereafter.

--------------------------------------------------------------------------------

(d)       Prior to the Closing, the Company shall not sell or approve the
solicitation of offers for the purchase of additional Securities in excess of
the amount which shall be authorized by the Company or in excess of the
aggregate offering price of the Securities registered pursuant to the
Registration Statement (as defined below).

(e)       Use the proceeds of the offering contemplated hereby as set forth
under the caption “Use of Proceeds” in the Prospectus Supplement (as defined
below).

(f)        On the Closing Date, the Company shall deliver to the Placement Agent
and the Purchasers a certificate of the Chief Executive Officer and Chief
Financial Officer of the Company, dated as of the Closing Date, setting forth
that each of the representations and warranties contained in this Agreement
shall be true on and as of the Closing Date as if made as of the Closing Date
and each of the conditions and covenants contained herein shall have been
complied with to the extent compliance is required prior to the Closing Date,
and shall have delivered such other customary certificates as the Placement
Agent shall have reasonably requested.

2.         The Company authorizes the Placement Agent to use the Prospectus (as
defined below) in connection with the Offer for such period of time as any such
materials are required by law to be delivered in connection therewith and the
Placement Agent agrees to do so.

(a)       The Placement Agent will use commercially reasonable efforts on behalf
of the Company in connection with the Placement Agent’s services hereunder. No
offers or sales of Securities shall be made to any person without the prior
approval of such person by the Company, such approval to be at the reasonable
discretion of the Company. The Placement Agent's aggregate fee for its services
hereunder will be an amount equal to the sum of 0.75% of the gross proceeds
received by the Company from the sales of Securities. Such fee shall be payable
by the Company at and subject to the consummation of the Closing. The Company,
upon consultation with the Placement Agent, may establish in the Company’s
discretion a minimum aggregate amount of Securities to be sold in the offering
contemplated hereby, which minimum aggregate amount shall be reflected in the
Prospectus. The Placement Agent will not enter into any agreement or arrangement
with any broker, dealer or other person in connection with the placement of
Securities (individually, a “Participating Person” and collectively,
“Participating Persons”) which will obligate the Company to pay additional fees
or expenses to or on behalf of a Participating Person without the prior written
consent of the Company, it being understood that Weeden & Co., LP will be acting
as settlement agent (“Settlement Agent”) in connection with the Offer and the
Company will pay the fees and expenses of the Settlement Agent in connection
therewith.

(b)       The Company agrees that it will pay its own costs and expenses
incident to the performance of the obligations hereunder whether or not any
Securities are offered or sold pursuant to the Offer, including, without
limitation, (i) the filing fees and expenses, if any, incurred with respect to
any filing with the NYSE, (ii) all costs and expenses incident to the
preparation, issuance, execution and delivery of the Securities, (iii) all costs
and expenses (including filing fees) incident to the preparation, printing and
filing under the Securities Act of 1933, as amended (the “Act”), of the
Registration

 

-2-

--------------------------------------------------------------------------------

Statement, the Prospectus and the Preliminary Prospectus, including, without
limitation, in each case, all exhibits, amendments and supplements thereto,
(iv) all costs and expenses incurred in connection with the required
registration or qualification of the Securities issuable under the laws of such
jurisdictions as the Placement Agent may reasonably designate, if any, (v) all
costs and expenses incurred by the Company in connection with the printing
(including word processing and duplication costs) and delivery of the
Preliminary Prospectus, Prospectus and Registration Statement (including,
without limitation, any preliminary and supplemental blue sky memoranda)
including, without limitation, mailing and shipping, (vi) all fees and expenses
incurred in marketing the Offer and (vii) the fees and disbursements of Powell
Goldstein LLP, counsel to the Company, and any other counsel to the Company, and
Ernst & Young, LLP, auditors to the Company. In addition, the Company agrees to
reimburse the Placement Agent for all out-of-pocket expenses of the Placement
Agent in connection with the Offer, including, without limitation, the
reasonable legal fees, expenses and disbursements of the Placement Agent's
counsel in connection with the Offer.

(c)       The Company will indemnify and hold harmless the Placement Agent and
each of its respective partners, directors, officers, associates, affiliates,
subsidiaries, employees, consultants, attorneys and agents, and each person, if
any, controlling the Placement Agent or any of its affiliates within the meaning
of either Section 15 of the Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), from and against any and all losses,
claims, damages, liabilities or costs (and any reasonable legal or other
expenses incurred by such Placement Agent in investigating or defending the same
or in giving testimony or furnishing documents in response to a request of any
government agency or to a subpoena) in any way relating to, arising out of or
caused by any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, in the Prospectus or in any Preliminary
Prospectus or in The Time of Sale Information (as defined below) or in any way
relating to, arising out of or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. Such indemnity agreement shall not, however, apply to any
such loss, claim, damage, liability, cost or expense (i) if such statement or
omission was made in reliance upon or in conformity with information furnished
in writing to the Company by the Placement Agent or its affiliates or any of the
Purchasers, Investment Advisors or Broker-Dealers (as defined in the Purchase
Agreements) or their respective affiliates expressly for use in the Prospectus
Supplement, or (ii) which is held in a final judgment of a court of competent
jurisdiction (not subject to further appeal) to have arisen out of the gross
negligence or willful misconduct of the Placement Agent or any indemnitee
described in this paragraph 2(c).

(d)       The Placement Agent will indemnify and hold harmless the Company and
each of its directors, officers, associates, affiliates, subsidiaries,
employees, consultants, attorneys, agents, and each person controlling the
Company or any of its affiliates within the meaning of either Section 15 of the
Act or Section 20 of the Exchange Act from and against any and all losses,
claims, damages, liabilities, costs or expenses (and any reasonable legal or
other expenses incurred by such indemnitee in investigating or defending the
same or in giving testimony or furnishing documents in response to a

 

-3-

--------------------------------------------------------------------------------

request of any government agency or to a subpoena) (i) which are held in a final
judgment of a court of competent jurisdiction (not subject to further appeal) to
have arisen out of the gross negligence or willful misconduct of such Placement
Agent or any of its respective partners, directors, officers, associates,
affiliates, subsidiaries, employees, consultants, attorneys and agents, and each
person, if any, controlling the Placement Agent or any of its affiliates within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act or
(ii) relating to, arising out of or caused by any untrue statement or alleged
untrue statement of a material fact contained in the Prospectus Supplement or
Preliminary Prospectus or in The Time of Sale Information or in any way relating
to, arising out of or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, if such statement or omission was made in reliance upon or
in conformity with information furnished in writing to the Company by the
Placement Agent or its affiliates or any of the Purchasers, Investment Advisors
or Broker-Dealers or their respective affiliates expressly for use in the
Prospectus Supplement, or (iii) which result from violations by the Placement
Agent of law or of requirements, rules or regulations of federal or state
securities regulators, self-regulatory associations or organizations in the
securities industry, stock exchanges or organizations with similar functions or
responsibilities with respect to securities brokers or dealers, as determined by
a court of competent jurisdiction or applicable federal or state securities
regulators, self-regulatory associations or organizations in the securities
industry or stock exchanges or organizations, as applicable.

(e)       If any action, proceeding or investigation is commenced as to which
any indemnified party hereunder proposes to demand indemnification under this
letter agreement, such indemnified party will notify the indemnifying party with
reasonable promptness. The indemnifying party shall have the right to retain
counsel of its own choice (which counsel shall be reasonably satisfactory to the
indemnified party) to represent it and such counsel shall, to the extent
consistent with its professional responsibilities, cooperate with the
indemnified party and any counsel designated by the indemnified party; provided,
however, it is understood and agreed that if the indemnifying party assumes the
defense of a claim for which indemnification is sought hereunder, it shall have
no obligation to pay the expenses of separate counsel for the indemnified party,
unless defenses are available to the indemnified party that make it
impracticable for the indemnifying party and the indemnified party to be
represented by the same counsel in which case the indemnified party shall be
entitled to retain one counsel. The indemnifying party will not be liable under
this letter agreement for any settlement of any claim against the indemnified
party made without the indemnifying party’s written consent.

(f)        In order to provide for just and equitable contribution, if a claim
for indemnification pursuant to this paragraph 4 is made but it is found in a
final judgment by a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provided for indemnification in such case, then
the Company, on the one hand, and the Placement Agent, on the other hand, shall
contribute to the losses, claims, damages, liabilities or costs to which the
indemnified persons may be subject in accordance with the relative

 

-4-

--------------------------------------------------------------------------------

benefits received from the offering and sale of the Securities by the Company,
on the one hand, and the Placement Agent, on the other hand (it being understood
that, with respect to the Placement Agent, such benefits received are limited to
fees actually paid by the Company and received by the Placement Agent pursuant
to this Agreement), and also the relative fault of the Company, on the one hand,
and the Placement Agent, on the other hand, in connection with the statements,
acts or omissions which resulted in such losses, claims, damages, liabilities or
costs, and any relevant equitable considerations shall also be considered. No
person found liable for a fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
is not also found liable for such fraudulent misrepresentation. Notwithstanding
the foregoing, the Placement Agent shall not be obligated to contribute any
amount hereunder that exceeds the fees received by the Placement Agent in
respect to the offering and sale of the Securities.

3.         The Company represents and warrants to the Placement Agent as of the
date hereof and as of the Closing Date as follows:

(a)       The Company meets the requirements for use of an automatic shelf
registration statement on Form S-3 under the Act. The Company’s Registration
Statement (as defined below) was declared effective by the SEC (as defined
below) and the Company has filed such post-effective amendments thereto as may
be required prior to the execution of this Agreement and each such
post-effective amendment became effective. The SEC has not issued, and to the
Company’s knowledge, the SEC does not intend nor has it threatened to issue, a
stop order with respect to the Registration Statement, nor has it otherwise
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, nor, to the Company’s knowledge, does it intend or
has it threatened to do so. On the effective date, (i) the Registration
Statement complied in all material respects with the requirements of the Act and
the rules and regulations promulgated under the Act (the “Regulations”); at the
effective date the Basic Prospectus (as defined below) complied, and at the
Closing the Prospectus will comply, in all material respects with the
requirements of the Act and the Regulations; and (ii) the Registration Statement
at the effective date and as amended or supplemented on the date hereof and on
the Closing Date did not, does not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; and the Basic
Prospectus, Prospectus Supplement and Preliminary Prospectus, as of any such
time, did not, does not and will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and The Time of Sale Information, at the Time of Sale (as defined
below) did not, and does not and will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the representations and warranties
in this subsection shall not apply to statements in or omissions from the
Registration Statement or the Prospectus made in reliance upon and in conformity
with information furnished to the Company in writing by (i) the Placement Agent
or its affiliates or (ii) by or on behalf of any of the Purchasers, Investment
Advisors or Broker-Dealers or any of

 

-5-

--------------------------------------------------------------------------------

their respective affiliates, in each case, expressly for use therein. As used in
this Agreement, the term “Registration Statement” means the “shelf” registration
statement on Form S-3 (File No. 333-150183) as made automatically effective
under the rules of the Securities and Exchange Commission (the “SEC”), including
exhibits, financial statements, schedules and documents incorporated by
reference therein. The term “Basic Prospectus” means the prospectus included in
the Registration Statement, as amended, or as supplemented and filed with the
SEC pursuant to Rule 424 under the Act in connection with the sale of the
Securities hereunder. The term “Prospectus Supplement” means the prospectus
supplement specifically relating to the Securities as filed with the SEC
pursuant to Rule 424 under the Act in connection with the sale of the
Securities. The term “Prospectus” means the Basic Prospectus and the Prospectus
Supplement taken together. The term “Preliminary Prospectus” means any form of
preliminary prospectus used in connection with the marketing of the Securities.
Any reference in this Agreement to the Registration Statement, the Prospectus or
any Preliminary Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein as of the date hereof or the date of the
Prospectus or any Preliminary Prospectus and any reference herein to any
amendment or supplement to the Registration Statement, the Prospectus or any
Preliminary Prospectus shall be deemed to refer to and include any documents
filed after such date and through the date of such amendment or supplement under
the Exchange Act and so incorporated by reference. The term “Time of Sale
Information” means the pricing information the Company prepared at 5:30 (Eastern
time) on April 30, 2008 (the “Time of Sale”) as set forth on Annex III hereto.

(b)       Since the date as of which information is given in the Registration
Statement and the Prospectus, except as otherwise stated therein, (i) there has
been no material adverse change or any development which could reasonably be
expected to give rise to a prospective material adverse change in or affecting
the condition, financial or otherwise, or in the earnings, business affairs or,
to the Company’s knowledge, business prospects of the Company and the
subsidiaries of the Company, if any (the “Subsidiaries”) considered as one
enterprise, whether or not arising in the ordinary course of business,
(ii) there have been no transactions entered into by the Company or any of its
Subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its Subsidiaries considered as one
enterprise, and (iii) other than regular quarterly dividends, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its shares of equity securities.

(c)       The Company has been duly organized as a corporation and is validly
existing in good standing under the laws of the State of Maryland. Each of the
Subsidiaries of the Company has been duly organized and is validly existing in
good standing under the laws of its jurisdiction of organization. Each of the
Company and its Subsidiaries has the required power and authority to own and
lease its properties and to conduct its business as described in the Prospectus;
and each of the Company and its Subsidiaries is duly qualified to transact
business in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure to so qualify would not have a material adverse effect
on the condition, financial or otherwise, or the earnings, business affairs

 

-6-

--------------------------------------------------------------------------------

or, to the Company’s knowledge, business prospects of the Company and its
Subsidiaries considered as one enterprise.

(d)       As of the date hereof, the authorized capital stock of the Company
consisted of 100,000,000 shares of common stock, par value $0.10 per share, and
20,000,000 shares of preferred stock, par value $1.00 per share, of which
69,205,465 shares of common stock and 4,739,500 shares of Series D Preferred
Stock (the “Series D Preferred Stock”) are issued and outstanding as of such
date (without giving effect to any shares issued or to be issued as contemplated
by this Agreement or the application of the proceeds of the offering
contemplated hereby). The issued and outstanding shares of the Company have been
duly authorized and validly issued and are fully paid and non-assessable; the
Securities have been duly authorized, and when issued and delivered as
contemplated hereby and in accordance with the Purchase Agreement, will be
validly issued, fully paid and non-assessable; the Securities, the common stock
and the Series D Preferred Stock of the Company conform to all statements
relating thereto contained in the Prospectus; and the issuance of the Securities
is not subject to preemptive or other similar rights.

(e)       Neither the Company nor any of its Subsidiaries is in violation of its
organizational documents or in default in the performance or observance of any
material obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other instrument or
agreement to which the Company or any of its Subsidiaries is a party or by which
it or any of them may be bound, or to which any of the property or assets of the
Company or any of its Subsidiaries is subject where such violation or default
would have a material adverse effect on the condition, financial or otherwise,
or the earnings, business affairs or, to the Company’s knowledge, business
prospects of the Company and its Subsidiaries considered as one enterprise; and
the execution, delivery and performance of this Agreement and the issuance and
delivery of the Securities and the consummation of the transactions contemplated
herein have been duly authorized by all necessary action and will not conflict
with or constitute a material breach of, or default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any material
property or assets of the Company or any of its Subsidiaries pursuant to, any
material contract, indenture, mortgage, loan agreement, note, lease or other
instrument or agreement to which the Company or any of its Subsidiaries is a
party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any of its Subsidiaries is subject, nor
will any such action result in any violation of the provisions of the Articles
of Incorporation of the Company, as supplemented and amended to date, by-laws or
other organizational documents of the Company or any of its Subsidiaries or any
law, administrative regulation or administrative or court decree applicable to
the Company.

(f)        The Company is organized in conformity with the requirements for
qualification and, as of the date hereof and as of the Closing, operates in a
manner that qualifies it as a “real estate investment trust” under the Internal
Revenue Code of 1986, as amended, and the rules and regulations thereunder and
will be so qualified after giving effect to the sale of the Securities.

 

-7-

--------------------------------------------------------------------------------

(g)       The Company is not required to be registered under the Investment
Company Act of 1940, as amended.

(h)       There is no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened or contemplated, against or affecting the
Company or any of its Subsidiaries, which is required to be disclosed in the
Prospectus (other than as disclosed therein), or which could reasonably be
expected to result in any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise, or which could reasonably be expected to materially and adversely
affect the property or assets of the Company and its Subsidiaries considered as
one enterprise, or which is likely to materially and adversely affect the
ability of the Company to consummate the transactions contemplated by this
Agreement; all pending legal or governmental proceedings to which the Company or
any of its Subsidiaries is a party or of which any of their respective property
or assets is the subject which are not described in the Prospectus, including
ordinary routine litigation incidental to its business, considered in the
aggregate, are not material to the business of the Company and its Subsidiaries
considered as one enterprise if resolved in a manner unfavorable to the Company
and its Subsidiaries.

(i)        No authorization, approval or consent of any court or United States
federal or state governmental authority or agency is necessary in connection
with the sale of the Securities as contemplated hereunder, except such as may be
required under the Act or the Regulations or state securities laws or real
estate syndication laws.

(j)        The Company and its Subsidiaries possess such certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now conducted by
them, except where the failure to possess such certificates, authority or
permits would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise. Neither the Company nor any of its Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect the condition, financial or otherwise, or the earnings,
business affairs or, to the Company’s knowledge, business prospects of the
Company and its Subsidiaries considered as one enterprise, nor, to the knowledge
of the Company, are any such proceedings threatened or contemplated.

(k)       The Company has full power and authority to enter into this Agreement,
and this Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms except as may be
limited by (i) the effect of bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights or remedies of
creditors or (ii) the effect of general principles of

 

-8-

--------------------------------------------------------------------------------

equity, whether enforcement is considered in a proceeding in equity or at law
and the discretion of the court before which any proceeding therefor may be
brought (collectively, the “Enforceability Exceptions”).

(l)        As of the dates set forth therein or incorporated by reference, the
Company had good and marketable title to all of the properties and assets
reflected in the audited financial statements contained in the Prospectus,
subject to no lien, mortgage, pledge or encumbrance of any kind except those
reflected in such financial statements (or as otherwise described in the
Prospectus) or which are not material or which constitute customary provisions
of mortgage loans secured by the Company’s properties creating obligations of
the Company with respect to proceeds of the properties, environmental
liabilities and other customary protections for the mortgagees.

(m)      Any certificate signed by any officer of the Company and delivered to
the Placement Agent or to counsel for the Placement Agent pursuant to this
Agreement shall be deemed a representation and warranty by the Company to the
Placement Agent as to the matters covered thereby.

(n)       Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in the
Prospectus will cause the Company to violate or be in violation of Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(o)       The statements set forth in the Basic Prospectus under the caption
“Description of Securities—Common Stock” and the statements set forth in the
Prospectus Supplement under the caption “Description of the Common Stock,” in
each case, in so far as such statements purport to summarize provisions of laws
or documents referred to therein, are correct in all material respects and
fairly present the information required to be presented therein.

4.         The Placement Agent represents and warrants to the Company that
(i) it is registered as a broker-dealer under the Exchange Act and licensed or
otherwise qualified to do business as a broker-dealer in all states in which it
will offer any Securities pursuant to this Agreement, (ii) assuming compliance
by the Company with all relevant provisions of the Act in connection with the
Prospectus, the Placement Agent will conduct all offers and sales of the
Securities in compliance with the relevant provisions of the Act and the
Regulations and various state securities laws and regulations, (iii) the
Placement Agent will only act as agent in those jurisdictions in which it is
authorized to do so and (iv) the Placement Agent will not distribute to any
Purchaser, Investment Advisor or Broker-Dealer any written material relating to
the offering contemplated hereby other than the Registration Statement, the
Prospectus or any Preliminary Prospectus or in The Time of Sale Information.

5.         This Agreement shall be governed by the laws of the State of New York
governing contracts made and to be performed in such State without giving effect
to principles of conflicts of law.

 

-9-

--------------------------------------------------------------------------------

6.         This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be the same Agreement. Executed counterparts may be delivered by
facsimile.

7.         Construction. When used herein, the phrase “to the knowledge of” the
Company or “known to” the Company or any similar phrase means the actual
knowledge of the Chief Executive Officer, Chief Financial Officer or Chief
Operating Officer of the Company and includes the knowledge that such officers
would have obtained of the matter represented after reasonable due and diligent
inquiry of those employees of the Company whom such officers reasonably believe
would have actual knowledge of the matters represented.

 

-10-

--------------------------------------------------------------------------------